Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/5/22 has been entered and fully considered. 
Claims 1-22 remain pending, of which claims 1-11 and 18-19 were previously withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detection element and evaluation unit in claim 12, detection device in claim 15, 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17, 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 12 and 20 recite a sensor foil “with blocked re-oxygenation of the oxygen-permeable layer” however there is not sufficient support for this limitation in the specification. The relevant portions of the specification recite “the sensor foil is kept in ambient air of said at least one portion of the surface, so that the sensor foil is ,,loaded" with ambient air oxygen. The surface and the possible microorganisms on the surface of the sample (at least one portion of the surface) are covered in an airtight manner to be detected by means of the sensor foil, wherein re-oxygenation from ambient air is blocked” (paragraph 0032) and “the sensor foil 20 is "charged" in ambient air before it is applied to the surface” (paragraph 0139). It clear from these portions of the specification that the blocked re-oxygenation only occurs when the sensor foil is applied to a surface during use and not a feature of the sensor foil itself. Therefore claims 12 and 20 do not have support in the written description for a sensor foil with blocked re-oxygenation of the oxygen-permeable layer. 
Dependent claims 13-17 and 21-22 are likewise rejected as they fail to remedy the deficiencies of the independent claims stated above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13, 15-16, 20-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by TSCHIERSCH (Pub 2012) as supplied by applicant in the IDS dated 3/13/19.
With respect to claim 12, under the 35 USC 112f interpretation the detection element is interpreted as a sensor chip (from Spec 0044-46), the evaluation unit is interpreted as a laptop or mobile device (Spec 0100) and their functional equivalents. TSCHIERSCH discloses a compact fluorescence ratio metric-based device for detecting oxygen consumption (arrangement capable of being used for detecting microorganism) comprising a planar oxygen sensor consisting of an oxygen-sensitive foil (sensor foil) with a transparent oxygen-blocking base layer on one free surface side (oxygen impermeable at least partially transparent read out carrier layer) supporting a sensitive layer incorporating fluorescent dyes that respond to oxygen that are immobilized in a matrix which is highly permeable to oxygen on an opposite free surface side (oxygen permeable layer doped with an oxygen indicator dye and loaded with oxygen), wherein the sensitive layer must be in direct contact with the sample (can be placed on at least a portion of a surface in an airtight manner); (Sensor Design section, paragraphs 1-2, Figure 1); a color RGB chip (sensor chip, detection element) associated with a USB microscope arranged in optical relation to the sensor (Fig 1) for receiving emission wavelengths (emission of the oxygen indicator dye when the dye is excited) (Working principle calibration section, paragraph 1); and a laptop (evaluation unit) with software for computing oxygen maps (calculating a graphical or statistical representation of received emission) (Planar oxygen section, paragraph 1, Working principle section, paragraph 1), the laptop has a display screen (display connected to the evaluation unit, adapted to display the representation of the concentration) (Fig 1). The amendment regarding the placement of the claimed device in use and the type of graphical or statistical representation displayed by the display are considered functional limitations. It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claims. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA,); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, .136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such art reference, regardless of whether the prior art reference explicitly discloses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Additionally, TSCHIERSCH discloses an embodiment in which there is no air between the sensor foil and the leaf (surface being examined) and that the oxygen measurements are made while the sample is in a gas-tight (airtight) sealed chamber (blocks re-oxygenation) (Oxygen Exchange in Leaf, pg. 930, paragraphs 1-2).  
With respect to claim 13, TSCHIERSCH discloses an LED blue light for illuminating the sample (light source providing excitation light) that is placed in optical relation to the sensor (Sensor Design section, paragraph 2, Figure 1). 
With respect to claim 15, TSCHIERSCH discloses a color RGB chip (sensor chip, detection element) associated with a USB microscope (optic) housing arranged in optical relation to the sensor (Fig 1) for receiving emission wavelengths (emission of the oxygen indicator dye when the dye is excited) which is then connected to a laptop (evaluation unit) (Working principle calibration section, paragraph 1, Figure 1). 
With respect to claim 16, TSCHIERSCH discloses an LED blue light for illuminating the sample (light source providing excitation light) that is placed in optical relation to the sensor (Sensor Design section, paragraph 2, Figure 1).
With respect to claim 20, TSCHIERSCH discloses a compact fluorescence ratio metric-based device for detecting oxygen consumption (arrangement capable of being used for detecting microorganism) comprising a planar oxygen sensor consisting of an oxygen-sensitive foil (sensor foil) with a transparent oxygen-blocking base layer (oxygen impermeable at least partially transparent read out carrier layer) supporting a sensitive layer incorporating fluorescent dyes that respond to oxygen that are immobilized in a matrix which is highly permeable to oxygen (oxygen permeable layer dopes with an oxygen indicator dye and loaded with oxygen), wherein the sensitive layer must be in direct contact with the sample (can be placed on at least a portion of a surface in an airtight manner); (Sensor Design section, paragraphs 1-2, Figure 1). The amendment regarding the results of the placement of the claimed device in use and the type of graphical or statistical representation displayed by the display are considered functional limitations. It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claims. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA,); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, .136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such art reference, regardless of whether the prior art reference explicitly discloses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Additionally, TSCHIERSCH discloses an embodiment in which there is no air between the sensor foil and the leaf (surface being examined) and that the oxygen measurements are made while the sample is in a gas-tight (airtight) sealed chamber (blocks re-oxygenation) (Oxygen Exchange in Leaf, pg. 930, paragraphs 1-2).  
With respect to claim 21, TSCHIERSCH discloses the sensor is flexible (sensor design section, paragraph 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSCHIERSCH (Pub 2012) as applied to the claims above, in view of O’DRISCOLL (US 2014/0296112).
With respect to claim 14, 17, TSCHIERSCH discloses a color RGB chip (sensor chip, detection element) associated with a USB microscope (optic) housing arranged in optical relation to the sensor (Fig 1) for receiving emission wavelengths (emission of the oxygen indicator dye when the dye is excited) which is then connected to a laptop (evaluation unit) (Working principle calibration section, paragraph 1, Figure 1) but does not explicitly disclose the sensor chip or detection device is attached to the transparent read out layer of the sensor. However, O’DRISCOLL discloses an optical testing system comprising a fluorescence based oxygen sensor comprising a sol-gel thin film doped with an oxygen sensitive fluorescent complex (sensor film) (0046, 0077) that is attached (directly attached, attached in detachable manner) to a camera phone with a CCD or CMOS image sensor (sensor chip, detection device interpreted under 35 USC 112f as a detector chip, attached to sensor film) (0040, 0043, 0081, Fig 1-2). It would have been obvious to one of ordinary skill in the art to modify the device of TSCHIERSCH to include the attachment of an optical sensor chip as taught by O’DRISCOLL because it allows for a relatively inexpensive test that allows for use by an inexperienced user (0004). 

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSCHIERSCH (Pub 2012) as applied to the claims above, in view of PITNER (US 6395506). 
With respect to claim 22, TSCHIERSCH discloses the sensor foil as claim in claim 20, and that a first free surface side of the oxygen permeable sensitive layer can be coated with another layer (Sensor design section paragraph 3), but does not explicitly disclose this additional layer is a regular pattern of a plurality of fields each containing a different type of antibiotic. However, PITNER discloses a device for monitoring cells comprising an oxygen based fluorescent sensor (sensor film) (column 4, lines 55-67), in which the sensors may be constructed from sol-gel films (sensor film) and useful oxygen sensor can be constructed with a dye immobilized (Column 11, lines 21-37) and one example where the fluorescence indicator is used in a tray (regular pattern of a plurality of fields) containing different antibiotics at different concentrations (each field contains different type of antibiotic) (Example 9, Col. 15, lines 34-45). It would have been obvious to one of ordinary skill in the art to modify the device of TSCHIERSCH to include the sensor film having fields with differing antibiotics as taught by PITNER because it can be used to detect a variety of cells in cytotoxicity assays for the effects of drugs or toxins (Column 5, lines 6-9) in a method that is advantageous for cytotoxic drug screening and viability testing (Col 9 lines 12-16). 

Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive. 
In response to applicant’s arguments, pages 8-12, that TSCHIERSCH does not disclose the claimed device with blocked re-oxygenation of the oxygen permeable layer or a portion of the surface being examined being aright sealed by the sensor foil, the examiner respectfully disagrees. As pointed out in the above 35 USC 112a rejection, the claim limitation regarding a sensor foil with blocked re-oxygenation is not supported by the written description. In fact the instant specification states: the sensor foil is kept in ambient air of said at least one portion of the surface, so that the sensor foil is ,,loaded" with ambient air oxygen. The surface and the possible microorganisms on the surface of the sample (at least one portion of the surface) are covered in an airtight manner to be detected by means of the sensor foil, wherein re-oxygenation from ambient air is blocked” (paragraph 0032) and “the sensor foil 20 is "charged" in ambient air before it is applied to the surface” (paragraph 0139). Therefore the blocked re-oxygenation it is not a feature of the sensor foil itself but merely a result of how the device is placed during use. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. TSCHIERSCH discloses all the claimed structural components of the sensor foil and detection device as stated in the above 35 USC 102 rejection as well as disclosing there is no air between the sensor foil and the leaf (surface being examined) and that the oxygen measurements are made while the sample is in a gas-tight (airtight) sealed chamber (blocks re-oxygenation) (Oxygen Exchange in Leaf, pg. 930, paragraphs 1-2).  Therefore the examiner maintains that TSCHIERSCH is capable of performing the claimed intended use. The amendments regarding the results of the placement of the claimed device in use are considered functional limitations. It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claims. Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such art reference, regardless of whether the prior art reference explicitly discloses such capacity for performing the recited function. Neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. BABILAS (Pub 2005) discloses a planar oxygen sensor that is directly applied to a surface to be examined. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799